UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6037


WAYNE D. BUTTS,

                  Plaintiff – Appellant

     v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Lawrence Richard Leonard,
Magistrate Judge. (2:12-cv-00210-MSD-LRL)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne D. Butts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne D. Butts seeks to appeal the magistrate judge’s

orders denying his request to proceed in forma pauperis as to

his 28 U.S.C. § 2254 petition, and his subsequent motion for

reconsideration.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       Absent both designation by the district court and

consent of the parties, 28 U.S.C. § 636(c) (2006), a magistrate

judge    lacks   authority    to    issue   dispositive    orders.       See   28

U.S.C. § 636(b) (2000); Colorado Bldg. & Constr. Trades Council

v. B.B. Andersen Constr. Co., 879 F.2d 809, 811 (10th Cir. 1989)

(appellate     court   has   no    jurisdiction    over   magistrate's    order

unless district court designates such authority to magistrate or

parties consent); Gleason v. Sec’y of Health & Human Serv., 777

F.2d 1324 (8th Cir. 1985); see also United States v. Bryson, 981

F.2d 720, 723-26 (4th Cir. 1992) (discussing magistrate judge’s

authority to rule on 28 U.S.C. § 2255 (2000) motion); United

States    v.     Flaherty,   668     F.2d   566,    585    (1st   Cir.    1981)

(magistrate judge authorized to make only determinations that do

not constitute final judgments).             Because it does not appear

from the record that the parties have consented to the authority

of the magistrate judge, and no other basis for immediate review

                                        2
exists   at   this   time,     the   magistrate    judge’s       orders   are

interlocutory orders not subject to appellate review in this

court.   Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.


                                                                   DISMISSED




                                      3